Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-7, 11, 13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kano et al. (JP 2008/238602 A, published 09 Oct. 2008, hereinafter Kano) in view of Hashimoto et al. (US Patent Application 2016/0115340 A1, published 28 Apr. 2016, hereinafter Hashimoto) and evidence provided by FORTAPS.
Regarding claims 1-4, 7, and 16-19, Kano teaches a decorative sheet with an outermost protective surface containing 10-50 parts urethane beads per 100 parts resin with an average particle size of 1 - 9 [Symbol font/0x6D]m, the surface protective layer imparts scratch resistance (Abstract, claims 2 and 7, and paragraphs 0015 and 0017).  Kano teaches the resin in his protective layer is urethane acrylate (urethane resin) (paragraph 0026).  Kano teaches his surface protective layer comprises 0.1 to 50 parts silica (hard particles) per 100 parts of resin other than the resin beads (paragraph 0032), and the average particle size is 1 to 30 [Symbol font/0x6D]m (paragraph 0032). 

Kano does not disclose the inclusion of nanosilica particles nor the gloss of his surface layer.
Hashimoto teaches a hard coat film comprising an inorganic component (Abstract).  His inorganic component is fine particles of silica (paragraph 0039) with diameters of 1 to 100 nm (that is, the silica is nanosilica) (paragraph 0040) in the amount of 50 to 300 parts by weight base on 100 parts of an organic component (binder resin) (paragraph 0043).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate nanosilica particles of the size and in the amount taught by Hashimoto in the decorative sheet of Kano.  Hashimoto teaches that particles of this size do not scatter visible light, so haze is suppressed (paragraph 0040).  Further, Hashimoto teaches that this amount of fine particles suppresses sedimentation, imparts hardness to the hard coat layer, and allows for the adjustment of the refractive index of the hard coat layer (paragraph 0043).
It is the examiner’s position that given that Kano in view of Hashimoto teaches a surface layer comprising the same urethane resin beads, and nanosilica, and hard particles and all in the same amounts and sizes as the present invention, the surface layer of Kano in view of Hashimoto would inherently have the same gloss values at 20, 60, and 85⁰ as the claimed invention, and therefore, would fall within the claimed range for gloss at 20, 60, and 85⁰. 
Regarding claim 6, Kano in view of Hashimoto teaches the elements of claims 1.

It is the examiner’s position that given that Kano in view of Hashimoto teaches a surface layer comprising the same urethane resin beads, nanosilica, and hard particles and all in the same amounts and sizes as the present invention, the surface layer of Kano in view of Hashimoto would inherently have the difference in lightness before and after being stretched to 150% as the claimed invention, and therefore, would fall within the claimed range for the difference in lightness before and after being stretched to 150%. 
Regarding claims 11 and 13, Kano in view of Hashimoto teaches the elements of claim 1, and Kano teaches the base sheet is polyethylene (paragraph 0040).
FORTAPS (“The great flexibility and resistance of polyethylene plastic,” accessed 20 Oct. 2021) discloses that polyethylene stretches easily (page 2, Advantages of polyethylene section, 2nd paragraph).
Regarding claim 15, Kano in view of Hashimoto teaches the elements of claims 11 and 13, and Kano teaches his decorative board can be used as a building material or as a furniture component (paragraph 0002).

Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kano et al. (JP 2008/238602 A, published 09 Oct. 2008, hereinafter Kano) in view of Hashimoto et al. (US Patent Application 2016/0115340 A1, published 28 Apr. 2016, hereinafter Hashimoto) and further in view of Brinkhuis et al. (US Patent Application 2013/0041091 A1, published 14 Feb. 2013, hereinafter Brinkhuis).

Kano in view of Hashimoto does not disclose a cellulose ester in the binder.
Brinkhuis teaches a binder with cellulose acetate butyrate (a cellulose ester) (paragraph 0060).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate cellulose acetate butyrate in the binder in the protective layer of the decorative sheet of Kano in view of Hashimoto.  Brinkhuis teaches that co-binders, such as cellulose acetate butyrate, are commonly used in the coatings industry to modify certain properties such as drying speed and adhesion to substrates (paragraph 0060).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kano et al. (JP 2008/238602 A, published 09 Oct. 2008, hereinafter Kano) in view of Hashimoto et al. (US Patent Application 2016/0115340 A1, published 28 Apr. 2016, hereinafter Hashimoto) and further in view of Kasai and Makiguchi (JP 2017/159544 A, published 14 Sep. 2017, hereinafter Kasai).
Regarding claim 9, Kano in view of Hashimoto teaches the elements of claims 1.
Kano in view of Hashimoto does not disclose use of a two-part urethane resin.
Kasai teaches decorative sheet with a convex surface layer comprising silica and a two-component curable urethane resin (paragraph 0027).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a two-component (two-part) curable urethane resin as .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kano et al. (JP 2008/238602 A, published 09 Oct. 2008, hereinafter Kano) in view of Hashimoto et al. (US Patent Application 2016/0115340 A1, published 28 Apr. 2016, hereinafter Hashimoto) and further in view of Furutaka et al. (US Patent Application 2016/0145465 A1, published 26 May 2016, hereinafter Furutaka) and further in view of Hayashi et al. (US Patent Application 2011/0023945 A1, published 03 Feb. 2011, hereinafter Hayashi).
Regarding claim 10, Kano in view of Hashimoto teaches the elements of claims 1.
Kano in view of Hashimoto does not disclose use of a silicone-modified resin with reactivity toward isocyanate or hydroxyl groups.
Furutaka teaches a surface protection layer (paragraph 0081) comprising silicone-modified (meth)acrylate resin (paragraph 0082) for excellent elongation and improved followability, where the silicone-modified (meth)acrylate resin includes those disclosed by Hayashi (JP 2009/290201, which corresponds to US 2011/0023945) (paragraph 0084).  Hayashi teaches a silicone-modified acrylic resin that has at least one type of carboxyl group as a monomer (paragraphs 0081-0082).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the silicone-modified acrylate resin with a carboxyl group as taught by Furutaka and Hayashi in the protective layer of the decorative sheet of Kano 
Given that the silicone-modified acrylate resin taught by Hayashi has a carboxyl group, this silicone-modified acrylate resin would inherently be reactive with isocyanate and hydroxyl groups.

Claims 11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kano et al. (JP 2008/238602 A, published 09 Oct. 2008, hereinafter Kano) in view of Hashimoto et al. (US Patent Application 2016/0115340 A1, published 28 Apr. 2016, hereinafter Hashimoto) and further in view of Yakubik (US Patent 2,987,103, published 06 Jun. 1961, hereinafter Yakubik) and evidence provided by Russell.
Regarding claim 11 and 13-14, Kano in view of Hashimoto teaches the elements of claim 1 and Kano teaches a base sheet is polyvinyl chloride (paragraph 0040).
Kano in view of Hashimoto does not disclose the base sheet (substrate layer) is stretchable nor a base sheet (substrate layer) comprising a transparent polyvinyl chloride resin layer and a colored polyvinyl chloride resin layer.
Yakubik teaches laminated polyvinyl chloride sheets in the top sheet is transparent and an opaque polyvinyl chloride ply below the top sheet contains coloring material (col. 1, lines 68-72 and col. 2, lines 3-40).
Russell (“Behavior of polyvinyl chloride plastics under stress,”, Ind.&Eng.Chem., Vol. 32, No. 4, pp. 509-512, published Apr. 1940, hereinafter Russell) teaches that plasticized polyvinyl 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the multiply polyvinyl chloride laminate as taught by Yakubik as the polyvinyl chloride base sheet in the decorative sheet of Kano in view of Hashimoto.  Yakubik teaches that his multilayer laminate allows the curling of the final product to be controlled directionally (col. 3, 5-8), and his laminate results in a floor or wall coverings that are dimensionally stable and economical to manufacture (col. 1, lines 10-16).

Claims 1-7, 9, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura (JP 2001/335752 A, published 04 Dec. 2001, hereinafter Nomura) in view of Kano et al. (JP 2008/238602 A, published 09 Oct. 2008, hereinafter Kano) and further in view of Hashimoto et al. (US Patent Application 2016/0115340 A1, published 28 Apr. 2016, hereinafter Hashimoto).
Regarding claims 1-4, 7, and 16-19, Nomura teaches a coating composition with excellent mar resistance comprising platy inorganic fine particles (hard particles) and a urethane resin, with the ratio of particles to resin of 3-70:100 (Abstract), corresponding to 3 to 70 parts inorganic fine particles (hard particles) based on 100 parts binder.  Nomura teaches the average particles size of the inorganic fine particles is 1 to 30 [Symbol font/0x6D]m (claim 2).  Nomura teaches the inclusion of other fine particles (claim 4), such as silica (paragraph 0053), and these silica particles are 20 – 50 wt.% based on the solid content of the composition (paragraph 0053).  Based on a composition of Nomura with these three components, the amount of the silica 
Nomura does not disclose the inclusion of urethane resin beads, the size of the silica particles, and the gloss of the surface layer.
Kano teaches the incorporation of urethane resin beads in a surface protective layer with a urethane acrylate (urethane resin) binder (Abstract and paragraphs 0017 and 0025-0026).  Kano teaches the amounts of the urethane resin beads is 10-50 parts urethane beads per 100 parts resin with an average particle size of 1 - 9 [Symbol font/0x6D]m (Abstract and claims 2 and 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the urethane resin beads as taught by Kano into the coating composition of Nomura.  Kano teaches that the beads impart a smooth tactile sensation to the surface of the protective layer (paragraph 0031).
Hashimoto teaches a hard coat film comprising an inorganic component (Abstract).  His inorganic component is fine particles of silica (nanosilica) (paragraph 0039) with diameters of 1 to 100 nm (paragraph 0040).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate nanosilica particles of the size taught by Hashimoto in the coating composition of Nomura in view of Kano.  Hashimoto teaches that particles of this size do not scatter visible light, so haze is suppressed (paragraph 0040).  
It is the examiner’s position that given that Nomura in view of Kano and further in view of Hashimoto teaches a surface layer comprising the same urethane resin beads, nanosilica, and hard particles and all in the same amounts and sizes as the present invention, the surface 
Regarding claims 5 and 20, Nomura in view of Kano and further in view of Hashimoto teaches the elements of claims 1 and 16, and Nomura teaches the inorganic fine particles are alumina-based particles (claim 3)
Regarding claim 6, Nomura in view of Kano and further in view of Hashimoto teaches the elements of claim 1.
Nomura in view of Kano and further in view of Hashimoto does not disclose the difference in lightness before and after being stretched to 150%.
It is the examiner’s position that given that Nomura in view of Kano and further in view of Hashimoto teaches a surface layer comprising the same urethane resin beads, nanosilica, and hard particles and all in the same amounts and sizes as the present invention, the surface layer of Nomura in view of Kano and further in view of Hashimoto would inherently have the difference in lightness before and after being stretched to 150% as the claimed invention, and therefore, would fall within the claimed range for the difference in lightness before and after being stretched to 150%. 
Regarding claim 9, Nomura in view of Kano and further in view of Hashimoto teaches the elements of claim 1, and Nomura teaches the reactive resin (binder) is a two-component urethane resin (paragraph 0009).
.

Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura (JP 2001/335752 A, published 04 Dec. 2001, hereinafter Nomura) in view of Kano et al. (JP 2008/238602 A, published 09 Oct. 2008, hereinafter Kano) and further in view of Hashimoto et al. (US Patent Application 2016/0115340 A1, published 28 Apr. 2016, hereinafter Hashimoto) and further in view of Brinkhuis et al. (US Patent Application 2013/0041091 A1, published 14 Feb. 2013, hereinafter Brinkhuis).
Regarding claims 8 and 21, Nomura in view of Kano and further in view of Hashimoto teaches the elements of claims 1 and 16.
Nomura in view of Kano and further in view of Hashimoto does not disclose a cellulose ester in the binder.
Brinkhuis teaches a binder with cellulose acetate butyrate (a cellulose ester) (paragraph 0060).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate cellulose acetate butyrate in the binder in the coating composition of Nomura in view of Kano and further in view of Hashimoto.  Brinkhuis teaches that co-binders, such as cellulose acetate butyrate, are commonly used in the coatings industry to modify certain properties such as drying speed and adhesion to substrates (paragraph 0060).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nomura (JP 2001/335752 A, published 04 Dec. 2001, hereinafter Nomura) in view of Kano et al. (JP 2008/238602 A, published 09 Oct. 2008, hereinafter Kano) and further in view of Hashimoto et al. (US Patent Application 2016/0115340 A1, published 28 Apr. 2016, hereinafter Hashimoto) and further in view of Furutaka et al. (US Patent Application 2016/0145465 A1, published 26 May 2016, hereinafter Furutaka) and further in view of Hayashi et al. (US Patent Application 2011/0023945 A1, published 03 Feb. 2011, hereinafter Hayashi)..
Regarding claim 10, Nomura in view of Kano and further n view of Hashimoto teaches the elements of claims 1.
Nomura in view of Kano and further in view of Hashimoto does not disclose the use of a silicone-modified resin with reactivity toward isocyanate or hydroxyl groups.
Furutaka teaches a surface protection layer (paragraph 0081) comprising silicone-modified (meth)acrylate resin (paragraph 0082) for excellent elongation and improved followability where the silicone-modified (meth)acrylate resin includes those disclosed by Hayashi (JP 2009/290201, which corresponds to US 2011/0023945) (paragraph 0084).  Hayashi teaches a silicone-modified acrylic resin that has at least one type of carboxyl group as a monomer (paragraphs 0081-0082).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the silicone-modified acrylate resin with a carboxyl group as taught by Furutaka and Hayashi in the protective layer of Nomura in view of Kano and 
Given that the silicone-modified acrylate resin taught by Hayashi has a carboxyl group, this silicone-modified acrylate resin would inherently be reactive with isocyanate and hydroxyl groups.

Claims 11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura (JP 2001/335752 A, published 04 Dec. 2001, hereinafter Nomura) in view of Kano et al. (JP 2008/238602 A, published 09 Oct. 2008, hereinafter Kano) and further in view of Hashimoto et al. (US Patent Application 2016/0115340 A1, published 28 Apr. 2016, hereinafter Hashimoto) and further in view of Yakubik (US Patent 2,987,103, published 06 Jun. 1961, hereinafter Yakubik) and evidence provided by Russell.
Regarding claims 11 and 13-14, Nomura in view of Kano and further in view of Hashimoto teaches the elements of claims 1 and Kano teaches a base material (substrate layer) is polyvinyl chloride (paragraph 0071).
Nomura in view of Kano and further in view of Hashimoto does not disclose a base material (substrate layer) that is stretchable nor comprises a transparent polyvinyl chloride resin layer and a colored polyvinyl chloride resin layer.
Yakubik teaches laminated plasticized polyvinyl chloride sheets in the top sheet is transparent and an opaque plasticized polyvinyl chloride ply below the top sheet contains coloring material (col. 1, lines 68-72 and col. 2, lines 24-40).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the multiply polyvinyl chloride laminate as taught by Yakubik as the polyvinyl chloride base material for the coating composition of Nomura in view of Kano and further in view of Hashimoto.  Yakubik teaches that his multilayer laminate allows the curling of the final product to be controlled directionally (col. 3, 5-8), and his laminate results in a floor or wall coverings that are dimensionally stable and economical to manufacture (col. 1, lines 10-16).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Jung et al. (US Patent Application 2016/0024330 A1, published 28 Jan. 2016, hereinafter Jung) teaches a scratch resistant plastic film with nanosilica of the claimed size and amount in a crosslinked polymer.  Satou et al. (US Patent Application 2016/0318328 A1, published 03 Nov. 2016) teaches an ink layer with 50-75 wt.% extender pigment, including urethane resin beads.  Tokumoto et al. (US Patent Application 2008/0220224 A1, published 11 Sep. 2008) teaches a protective coating with silica and urethane resin beads at a combined loading of 0.5 to 20 wt.%.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787